UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 30, 2007 WORLD FUEL SERVICES CORPORATION (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 1-9533 (Commission File Number) 59-2459427 (I.R.S. Employer Identification No.) 9800 N.W. 41st Street, Suite 400 Miami (Address of principal executive offices) 33178 (Zip Code) Registrant’s telephone number, including area code: (305) 428-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On October 30, 2007, World Fuel Services Corporation issued a press release announcing that a conference call has been scheduled for November 8, 2007, at 5:00 PM EST, to discuss its results for the third quarter of fiscal year 2007.A copy of the press release is furnished as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description 99.1 Press Release dated October 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 30, 2007 World Fuel Services Corporation /s/ R. Alexander Lake R. Alexander Lake General Counsel and Corporate Secretary
